                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION



 ADELYN A. FERRIN,

               Plaintiff,                                   No. 19-CV-4010-LRR

 vs.                                                              ORDER

 COMMISSIONER OF SOCIAL
 SECURITY,
               Defendant.
                                   ____________________

       The matter before the court is United States Magistrate Judge Mark A. Roberts’s
Report and Recommendation (docket no. 16).               The Report and Recommendation
recommends that the court reverse and remand the final decision of Defendant Commissioner
of Social Security (“Commissioner”) denying Plaintiff Adelyn A. Ferrin’s application for
Title XVI Supplemental Security Income (“SSI”) benefits.
       On March 22, 2019, Ferrin filed a Complaint (docket no. 1) requesting judicial
review of the Commissioner’s decision to deny her application for SSI benefits. On June 19,
2019, the Commissioner filed an Answer (docket no. 6). The matter was briefed and, on
November 5, 2019, was referred to Judge Roberts for issuance of a report and
recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). See Plaintiff’s Brief (docket no. 12);
Defendant’s Brief (docket no. 13); Plaintiff’s Reply (docket no. 14).     On April 8, 2020,
Judge Roberts issued the Report and Recommendation. In the Report and Recommendation,
Judge Roberts advised the parties that they “must file objections to [the] Report and
Recommendation within fourteen . . . days of the service of a copy of [the] Report and
Recommendation.” Report and Recommendation at 37. Neither party has filed objections
to the Report and Recommendation, and the time for doing so has passed.
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report and
recommendation is as follows:



       Case 5:19-cv-04010-LRR-MAR Document 17 Filed 04/24/20 Page 1 of 2
               A judge of the court shall make a de novo determination of
               those portions of the report or specified proposed findings or
               recommendations to which objection is made. A judge of the
               court may accept, reject, or modify, in whole or in part, the
               findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for de
novo review of a magistrate judge’s report and recommendation on dispositive motions when
objections are made. Fed. R. Civ. P. 72(b)(3). The Eighth Circuit Court of Appeals has
held that it is reversible error for a district court to fail to conduct a de novo review of a
magistrate judge’s report and recommendation when such review is required.             See, e.g.,
United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003).             The court reviews the
unobjected-to portions of the proposed findings or recommendations for “plain error.” See
United States v. Rodriguez, 484 F.3d 1006, 1010-11 (8th Cir. 2007) (noting that, where a
party does not file objections to a magistrate’s report and recommendation, the party waives
the right to de novo review and the court will review the decision for plain error).
        In this case, no objections have been filed, and it appears to the court upon review

of Judge Roberts’s findings and conclusions that there is no ground to reject or modify them.
Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of April 8,
2020.    Accordingly, the Report and Recommendation (docket no. 16) is ADOPTED and
the final decision of the Commissioner is REVERSED. The matter is REMANDED to the
Commissioner for further consideration consistent with the Report and Recommendation.
        IT IS SO ORDERED.
        DATED this 24th day of April, 2020.




                                                 2

        Case 5:19-cv-04010-LRR-MAR Document 17 Filed 04/24/20 Page 2 of 2
